UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-7142



JOSEPH BRYAN,

                                              Plaintiff - Appellant,

          versus


MONICA CAPERS, Lieutenant, Unit Supervisor;
PHILLIP   WREN,   Chaplain;  BRUCE  RIVERS,
Associate Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:06-02515-GRA)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bryan, Appellant Pro Se.      Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Bryan appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

that relief be denied and advised Bryan that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Bryan   failed   to   object   to   the   magistrate    judge’s

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.         Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Bryan has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, although we deny Appellee’s motion to dismiss, we

affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED


                                  - 2 -